Order entered April 25, 2019




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-19-00324-CV

                    IN THE INTEREST OF B.H. AND J.H., CHILDREN

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. JC-16-00779-X

                                            ORDER
       The reporter’s record in this child protection case is overdue. By postcard dated April 1,

2019, we notified Court Reporter Pamela Sumler that the reporter’s record was overdue. We

directed Ms. Sumler to file the record within ten days and cautioned her that any request for an

extension must be submitted in writing explaining the extraordinary reasons for the delay. On

April 12, 2019, Ms. Sumler filed a letter stating she filed the reporter’s record in June 2018. On

April 22, 2019, appellant filed his request for preparation or the reporter’s record and designation

of matters to be included.

       The order being appealed is the February 28, 2019 order terminating Father’s parental

rights to his children. We ORDER Pamela Sumler, Official Court Reporter for the 305th

Judicial District Court, to file, within TEN DAYS OF THE DATE OF THIS ORDER, the

reporter’s record in this appeal. We caution Ms. Sumler that the failure to do so will result in the

Court taking whatever remedies it has available to it to ensure this accelerated appeal proceeds in
a timely fashion, which may include ordering that Ms. Sumler not sit as a court reporter until the

complete reporter’s record is filed.

       We DIRECT the Clerk of the Court to send copies of this order, by electronic

transmission, to the following persons:


       Honorable Cheryl Lee-Shannon
       Presiding Judge of the 305th Judicial District Court

       Ms. Pamela Sumler
       Official Court Reporter, 305th Judicial District Court

       All parties



                                                    /s/       KEN MOLBERG
                                                              JUSTICE